DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 6/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE CAPTURING SYSTEM WITH WIDE FIELD OF VIEW USING ROTATING MIRROR.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2011/0141279 A1).

Regarding claim 1, Cheng discloses An image capturing system (fig. 2) comprising:
a rotating mirror (Reflection plane 256 of fan sheet 254; figs. 2, 11) configured to change a path of light input (fig. 2A) to a camera (120; fig. 2) or allow light to pass therethrough (fig. 2B) according to a reflection angle of a mirror surface of the rotating mirror attached to a blade (Fan sheet 254; fig. 11) rotating about a rotation shaft (Shaft shown in fig. 11);
a mirror driver (252; figs. 2,11) configured to rotate the rotating mirror ([0027]; fig. 2); and
the camera (120) configured to obtain an image from light reflected by the rotating mirror or the light passing through the rotating mirror (fig. 2).

Regarding claim 2, Cheng discloses everything claimed as applied above (see claim 1), in addition, Cheng discloses, wherein the rotating mirror (Reflection plane 256 of fan sheet 254; figs. 2, 11) includes a blade (fan sheet 254) of which a mirror surface (256) is perpendicular to the rotation shaft (fig. 11), and
when the blade of the rotating mirror reveals the camera by rotating, the light passes therethrough directly (fig. 2B), and when the blade of the rotating mirror covers the camera, the light reflected by the rotating mirror is incident on the camera (fig. 2A). 

Regarding claim 5, Cheng discloses everything claimed as applied above (see claim 1), in addition, Cheng discloses, wherein, upon the rotation of the rotating mirror, when the mirror surface of the rotating mirror is opened (fig. 2B), the camera (120) detects the light passing through the mirror surface of the rotating mirror to obtain a first image of an object (Telephoto image; [0028]; fig. 2B) and detects the light reflected by the mirror surface of the rotating mirror to obtain a second image of the object (Wide image; [0027]; fig. 2A) so that an angle of a single camera varies (From 114 to 116; fig. 2). 

Regarding claim 6, Cheng discloses everything claimed as applied above (see claim 5), in addition, Cheng discloses, wherein the object includes objects are the same or different from each other (Anything in front of the camera can be interpreted as an object or objects depending on how the user decides to divide them up.). 

Regarding claim 7, Cheng discloses everything claimed as applied above (see claim 1), in addition, Cheng discloses, further comprising a fixed mirror configured to change a path of the light reflected by or passing through the mirror surface of the rotating mirror (Mirror in the middle of optical imaging apparatus 200 where the light beam is reflected from the upper rotatable mirror to the lower rotatable mirror in fig. 2B).

 Regarding claim 11, Cheng discloses An image capturing method comprising:
rotating a rotating mirror (Reflection plane 256 of fan sheet 254; figs. 2, 11) about a rotation shaft (Rotation shaft shown in fig. 11);
changing a path of light input to a camera (120; fig. 2A) or allowing light to pass therethrough (fig. 2B) according to a reflection angle of a mirror surface of the rotating mirror attached to a blade (fan sheet 254) rotating about the rotation shaft when the rotating mirror rotates ([0027]-[0028]); and
consecutively obtaining images from light reflected by the rotating mirror or from the light passing through the rotating mirror using the camera ([0026]).

Regarding claim 12, it discloses a method for implementing the apparatus of claim 5. Thus, claim 12 is an inherent variation of claim 5 and is interpreted and rejected for the same reasons as stated above (see claim 5).

Regarding claim 13, it discloses a method for implementing the apparatus of claim 7. Thus, claim 13 is an inherent variation of claim 7 and is interpreted and rejected for the same reasons as stated above (see claim 7).

Claim(s) 1, 4, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher et al. (US 9,992,480 B1) hereinafter referenced as Gallagher.
Regarding claim 1, Gallagher discloses An image capturing system (fig. 2) comprising:
a rotating mirror (A part of the mirror 122; fig. 2) configured to change a path of light input (112BB, 112BC; fig. 2) to a camera (110B) or allow light to pass therethrough (fig. 2B) according to a reflection angle of a mirror surface of the rotating mirror attached to a blade (Another part of the mirror 122) rotating about a rotation shaft (Inherent in a servo motor 123; 9:19-21; fig. 2);
a mirror driver (123; fig. 2) configured to rotate the rotating mirror (fig. 2); and
the camera (110b) configured to obtain an image from light reflected by the rotating mirror (fig. 2B) or the light passing through the rotating mirror (fig. 2C).

Regarding claim 4, Gallagher discloses everything claimed as applied above (see claim 1), in addition, Gallagher discloses, further comprising a controller (Vantage adjustment engine 162) configured to synchronize a rotational speed of the rotating mirror with a frame rate of the camera to rotate the rotating mirror such that the camera obtains a direct pass image or a mirror reflection image every frame and configured to synchronize a phase of the rotating mirror with a shutter of the camera (9:64-10:41; The camera captures a respective image with each camera pose.  These poses include poses where the mirror blocks the light path and poses where the mirror does not block the light path.  Therefore, the shutter is synchronized with a phase of the rotating mirror as claimed.). 

Regarding claim 16, it discloses a method for implementing the apparatus of claim 4. Thus, claim 16 is an inherent variation of claim 4 and is interpreted and rejected for the same reasons as stated above (see claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Official Notice.

Regarding claim 10, Gallagher discloses everything claimed as applied above (see claim 1), however, Gallagher fails to explicitly disclose that the camera includes a lens and the image sensor surface is inclined with respect to the central axis of the lens.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Gallagher teaches a camera sensor having an undisclosed structure.  Camera modules having lenses and OIS systems wherein the sensor is tilted with respect to the lens to compensate for shake are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the camera in Gallagher with a camera module having an OIS system to achieve the predictable result of compensating for shake.

	 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record fails to disclose
 the rotating mirror has a plurality of blades which are stacked with respect to the rotation shaft, and the rotation shaft is connected in the form of a universal joint such that the rotation shaft is perpendicular to a mirror surface of each of the blades, and each of the blades is rotated by being attached to each of nodes of the rotation shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Attar (US 2021/0185198 A1) teaches an image capturing system (fig. 2) having a rotating mirror which rotates to generate different fields of view for a camera.

Zhou (US 2017/0264829 A1) teaches an image capturing system (fig. 1) having a rotating mirror which generates different fields of view for a camera for every frame (fig. 6).

Zhao et al. (US 2017/0152061 A1) teaches an image capturing system (figs. 1-2) having a rotating mirror which rotates to generate different fields of view for a camera ([0028]).

Augst (US 2009/0135253 A1) teaches an image capturing system (figs. 2-3) having a rotating mirror which rotates to generate different fields of view for a camera (fig. 6).

Lee (US 2007/0103549 A1) teaches an image capturing system (fig. 1) having a rotating mirror (21) which rotates to generate different fields of view for a camera (10).  The rotation cycle of the mirror is made so that the driver sees a panoramic image continuously displayed on a display 30 ([0017]).

Wimmer et al. (US 2007/0176083 A1) teaches an image capturing system (fig. 1) having a rotating mirror (4) which rotates in two directions (5b, 6b) to generate different fields of view for a camera (3). 

Strueckler (US 2009/0303335 A1) teaches an image capturing system (fig. 3) having a propeller-type rotating mirror (31) which rotates to block light from being received by camera 41 and reflect light to camera 42 or allows light to go through to camera 41.

Horak et al. (US 2008/0185526 A1) teaches an image capturing system (fig. 2) having a rotating mirror (M3) which rotates in two directions (32, 34) to generate different fields of view for a camera (10).
 
Miller et al. (US 2004/0233277 A1) teaches an image capturing system (fig. 4) having a rotating mirror (44) which generates different fields of view for a camera for every frame (fig. 5).

Tomita (WO 2004/084542 A1) teaches an image capturing system (fig. 1) having a rotating mirror (2) which rotates in two directions (3’, 4’) to generate a panoramic image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        7/1/2022